Name: Commission Regulation (EEC) No 1573/90 of 12 June 1990 fixing for the 1990/91 marketing year, the threshold prices for cereals and for certain classes of flour, groats and meal
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 13. 6. 90 Official Journal of the European Communities No L 149/9 COMMISSION REGULATION (EEC) No 1573/90 of 12 June 1990 fixing for the 1990/91 marketing year, the threshold prices for cereals and for certain classes of flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the prices and amounts fixed in ecus for that marketing year (*) draws up the list of prices and amounts to which the coefficient 1,001712 is applied under the arrange ­ ments for the automatic dismantlement of negative monetary gaps ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marketing year must take account of the resulting reduction ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 5 (5) and (6) thereof, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the last subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 2727/75, the threshold prices for the 1990/91 marketing year for the products listed in Article 1 (a), (b) and (c) of the said Regulation shall be fixed as follows : Whereas Article 5 ( 1 ) of Regulation (EEC) No 2727/75 provides that the threshold price for the principal cereals must be fixed in such a way that the selling price for imported products on the Duisburg market is the same as the target price ; whereas this is achieved by deducting from the target price the most advantageous transport costs between Rotterdam and Duisburg, transhipment charges at Rotterdam and a trading margin ; whereas the target prices have been fixed for the 1990/91 marketing year by Commission Regulation (EEC) No 1497/90 of 31 May 1990 amending the prices and amounts fixed for cereals in ecus for the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 in accor ­ dance with the stabilizer mechanism (3) ; (ECU/tonne) Whereas the threshold prices for other cereals for which no target price is fixed must, in accordance with Article 5 (2) of Regulation (EEC) No 2727/75, be so determined that the target price for the principal cereals in competi ­ tion with these products may be reached on the Duisburg market :  Common wheat and meslin : 229,85  Rye : 208,92  Barley : 208,92  Maize : 208,92  Durum wheat : 283,01  Oats : 200,56  Buckwheat : 208,92  Sorghum : 208,92  Millet : 208,92  Canary seed : 208,92  Wheat and meslin flour : 348,54  Rye flour : 321,49  Common wheat groats and meal : 376,42  Durum wheat : groats and meal : 442,69 Whereas, pursuant to Article 5 (5) of the abovementioned Regulation, the threshold prices for wheat flour, meslin flour and rye flour and for wheat groats and meal must be fixed according to the rules and for the standard qualities laid down in Articles 5, 6 and 7 of Council Regulation (EEC) No 2226/88 (4) ; whereas the calculation made in accordance with those rules give the prices shown below ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1990 .(') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 134, 28 . 5 . 1990, p . 1 . 0 OJ No L 140, 1 . 6 . 1990, p. 118. (4) OJ No L 197, 26. 7. 1988, p. 23. 0 OJ No L 83, 30. 3 . 1990, p. 102. No L 149/ 10 Official Journal of the European Communities 13 . 6. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission